             Case 2:19-cv-01328-TSZ Document 32 Filed 08/06/20 Page 1 of 2



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7         WILLIAM L. FLEMING, in his Court-
           Appointed Capacity as Probate Guardian
 8         ad Litem for C.O.,,

 9                                 Plaintiff,
                                                            C19-1328 TSZ
10               v.
                                                            ORDER
11         PRUDENTIAL INSURANCE
           COMPANY OF AMERICA,
12
                                   Defendant.
13
           THIS MATTER comes before the Court on the parties’ Amended Stipulated
14
     Motion to File Settlement Documents Under Seal, docket no. 30, and the parties’
15
     Stipulated Motion for Approval of Settlement, docket no. 31. Having reviewed the
16
     relevant record, the Court ORDERS as follows:
17
           (1)        The parties’ Amended Stipulated Motion to File Settlement Documents
18
     Under Seal, docket no. 30, is GRANTED. Docket no. 31 shall remain under seal.
19
           (2)        The parties’ Stipulated Motion for Approval of Settlement, docket no. 31, is
20
     GRANTED as follows:
21

22

23

     ORDER - 1
             Case 2:19-cv-01328-TSZ Document 32 Filed 08/06/20 Page 2 of 2



 1                (a)    The settlement reached on behalf of C.O. in this matter as set forth in

 2 the parties’ Stipulated Motion is APPROVED as reasonable, and the Guardian ad Litem

 3 is authorized and directed to execute any and all instruments to the extent necessary to

 4 effect the same on behalf of C.O.

 5                (b)    The attorneys’ fees and costs as set forth in the Stipulated Motion

 6 are APPROVED as reasonable and payment shall be disbursed to Plaintiff’s counsel from

 7 the settlement proceeds.

 8                (c)    The net settlement proceeds shall be distributed to the trust

 9 established for C.O. overseen by the state courts as set forth in the Stipulated Motion.

10                (d)    Plaintiff’s counsel shall be authorized to disburse settlement funds as

11 set forth in the Stipulated Motion and in this Order.

12         (3)    The Clerk is directed to send a copy of this Order to all counsel of record.

13         IT IS SO ORDERED.

14         Dated this 6th day of August, 2020.

15

16

17
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
18

19

20

21

22

23

     ORDER - 2
